—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 5, 2000, convicting defendant, after a nonjury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warrants the conclusion that when defendant pointed a knife at a store clerk and threatened to kill him, and then stole packs of cigarettes as the clerk hid behind the counter, defendant was threatening the use of force to prevent any resistance to the *74theft (Penal Law § 160.00 [1]). Defendant’s alternative explanation for his conduct is unsupported by the record and was properly rejected by the court.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.